Nunez, J. (dissenting).
I dissent and vote to affirm. The record reveals abundant evidence to justify the jury finding that the decedent’s accident and resulting death were caused by the joint negligence of both defendants.
In answers to specific questions, submitted to them without objection, the jury made a factual determination that both defendants were actively negligent and jointly liable. This complex case was tried to a court and jury for nine days. It was submitted to the jury under a fair charge. In essence the jury found that the accident was proximately caused by a defect in a multiversal deluge nozzle manufactured and sold by defendant Akron of which defendant City of New York had actual knowledge. The evidence supports the modest verdict and I see no justification to disturb it.
Stevens, P. J., and Steuer, J., concur with Eager, J. ; MoGtvern, J., dissents in part in opinion; Nunez, J., dissents in opinion.
Judgment, Supreme Court, Bronx County, entered on May 26,1969, so far as cross-appealed from, reversed, on the law, and each and every decretal paragraph thereof vacated, excepting only the paragraph awarding the defendant Mack Trucks, Inc. judgment on the merits against the plaintiff, with costs and disbursements on the appeal to abide the event; and a new trial directed, on the law and in the interests of justice, as to the plaintiff’s alleged causes of action against defendant City of New York and Akron Brass Manufacturing Company, Inc. and as to all cross claims and cross complaints interposed by defendants City of New York, Akron Brass Manufacturing Company, Inc. and Mack Trucks, Inc.